Case 1:20-cv-00427-BLW Document 51 Filed 01/21/21 Page 1 of 8
Case Nor 20 °CY - O59 7 ~

~Blc3

Inmate Name: _. Bars lla.
Inmate DOCH: Seas S2
Gerald Angelo Barcella sePoumer Title: “Nohon far 6 Orde sa a

ISCI Unit 13
P.O. Box 14 Total Pages: Ss Inmate Initials Veritying

Boise, Idaho 83707 Document(s) l of (

 

  

IN THE UNTIED STATES: DISTRICT COURT.
FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella,

Plaintiff, Case No. 1:20-cv—00427-BLW
ve MOTION FOR ORDER TO CEASE AND
DESIST AND DECLARATION IN SUPPORT
Corizon, LLC, Dr. Rebekah OF MOTION TO CEASE AND DESIST

Haggard, Gen Brewer, Rona

Siegert, Warden Alberto

Ramirez, and Selah Worley,
Defendants.

COMES NOW, Gerald Angelo Barcella, Plaintiff in the above-listed matter,
hereby humbly requesting this Honorable Court grant Plaintiff's Motion for
an Order for any, and all, persons or entities named, or unnamed in this
matter, from any and all actions which allow Defendant Selah Worley
involvement in Plaintiff's health care other than emergent care,for the
reasons of conflict of interest and the reasons listed herein.

I. BACKGROUND

On August 27, 2020 Plaintiff filed a 42 U.SC. 1983 Complaint alleging
deliberate indifference to Plaintiff's medical needs regarding back and
sciatic pain, injury and kidney disease caused by Defendants' deliberate
indifference by treating Plaintiff for years with NSAID drugs.

On October 1, 2020, this Honorable Court, in its Initial Review Order
ordered Defendants to schedule Plaintiff for a video-visit or in-person visit
with neurosurgeon William Bradley or comparable provider, or show cause why

they should not schedule the visit.

MOTION FOR ORDER TO CEASE AND DESIST AND DECLARATION IN SUPPORT - 1
Case 1:20-cv-00427-BLW Document 51 Filed 01/21/21 Page 2 of 8

On October 28, 2020 and again on December 15, 2020 Plaintiff met with
P.A. Steve Wren from Dr. Bradley's office. At the second visit P.A. Wren
recommended a surgical consult between Plaintiff and Dr. Bradley.

On December 31, 2020 this Honorable Court issued an Order granting in
part, and denying in part, Plaintiff's Motion for Appointment of Cousel,
and granting in part, and denying in part, Plaintiff's Motion to Appoint
Expert Witness (DKT. 40).

On January 5, 2020, Plaintiff met with Dr. Bradley for the surgical
consult. The neurosurgeon recommended surgery.

On January 13, 2020 Plaintiff filed a Case Update by Plaintiff, in
response to this Court's stating, in it's Order that it had no update as
to the status of the treatment path.

Plaintiff's Update goes into details of Plaintiff's visit with Dr.
Bradley and Plaintiff refers this Honorable Court to that Update regarding
the doctor's recommendations, where this case is at, as of this date, etc.
On January 14, . Plaintiff was called to the Medical building at ISCI, where
he resides, for an Open Clinic (OPC) appointment for an offsite surgical
specialist (OSS) follow-up with a Corizon provider.

II. DECLARATION IN SUPPORT OF MOTION TO CEASE AND DESIST
1. Since October 28, 2020 Defendants have repeatedly appointed Defendant
Selah Worley to oversee my treatment plan, have repeatedly scheduled me to
see Defendant Worley at Offsite Surgical Specialist (OSS) appointment: follow-
up appointments onsite at ISCI, to approve, deny or plan the treatment path

going forward.

2. I have repeatedly told Corizon staff that N.P. Worley is a prominent

defendant in a federal civil rights lawsuit for failing to provide

MOTION FOR ORDER TO CEASE AND DESIST AND DECLARATION IN SUPPORT - 2
Case 1:20-cv-00427-BLW Document 51 Filed 01/21/21 Page 3 of 8

constitutionally mandated care related to what the treatment path the
appointments were for.

3. I have repeatedly told Corizon staff that Worley is playing a major
role in denying allegations I proffered against her and Corizon, LLC, my
seeing her related to this matter was a conflict of interest, that it was
improper for her to be involved in decisions I was suing her for failing
to properly make, and that I did not trust her.

4. I have repeatedly requested Corizon staff to "red flag" me from seeing
her in clinic and to preclude her from participation in my treatment.

5. Upon information and belief, Corizon regularly red flags litigants
from being treated by providers they are suing. Litigants have told me this.

6. At the January 14, 2021 check-in for the OSS offsite follow-up, at
ISCI Medical, LPN Schnell told ine! i that I was scheduled to see Worley
for the surgical consult follow-up, and for a medication increase an unrelated
issue.

7. I told Ms.Schnell that Worley was a defendant in a pending lawsuit
I filed for failing to provide constitutionally mandated care and she had
no business being involved in a process she was already being sued for failing
to adequetely perform.

8. I told Schnell that Worley was a prominent figure in contesting the
litigation.

9. Schnell wanted me to see Worley saying it would be okay.

10. I told Schnell I wanted to see another provider and she adamantly
refused my request. seven to ten times.

11. Schnell said she would accompany me in the visit and it would be

okay.

MOTION FOR ORDER TO CEASE AND DESIST —- 3
Case 1:20-cv-00427-BLW Document 51 Filed 01/21/21 Page 4 of 8

12. I told Schnell that I did not trust Worley, that she had made false
entries in medical record, and she could put anything in my medical record
after the appointment.

13. Schnell wanted me to sign a refusal slip. I refused, saying the
appointment was very important, that Dr. Bradley wanted to schedule the

surgery for "the last week of January,"

and that by being refused to see a
provider would interfere with my treatment path.

14. Schnell called in the Sick Call Nurse to witness my refusal to sign
the refusal slip.

15. The sick call nurse asked Schnell, "Why don't you just let him
see another provider."

16. Schnell refused to answer despite her face being within. two: feet
of the other nurse's face and looking directly at her.

17. I saw at least one other provider in the hallway. Staff had allowed
me to see him in prior instances when this issue had previously happened.

18. Patients are regularly bounced from one provider to another.

19, There are usually three to five Nurse Practitioner or Physcian's
assistant providers working at medical during normal hours.

20. Several times I denied Ms. Schnell's requests to sign the refusal.

I was told I could not leave until I signed it.

 

21. I signed the refusal under duress and stated so on it and listed
this case number.

22. I repeatedly told Schnell this was interfering with my treatment
path and that Dr. Bradley wanted to do the surgery in less than two weeks
and her refusal to allow me to see another provider would interfere with

my surgery scheduling.

MOTION FOR ORDER TO CEASE AND DESIST AND DECLARATION IN SUPPORT - 4
Case 1:20-cv-00427-BLW Document 51 Filed 01/21/21 Page 5 of 8

23. I left the intake office and left the premises.

24. Upon information and belief, and my personal experiences after four
years, at ISCI, that Corizon custom, policy and training is such that staff
are loath to make any accommodations to facilitate smoother transition of
patient healthcare; there is to be no acquiescing to inmate requests like this.

25. I do not believe an entry-level medical staff member should be
allowed to interfere with treatment ordered by an offsite specialist, or
apurt orders for treatment stemming from court order.

26. As of this date I have not been scheduled for another offsite follow-
up.

27. I sent an Inmate Concern Form (ICF) to Corizon Offsite scheduler
Tomi Takeda on January 9, 2021 asking if the surgery was approved or denied
and schedualed. No response has been received as of this date.

28. At all my prior offsite follow-up appointments the provider at -that
session put in the referral to Corizon Utilization Management Team (UMT)
members for approval of the request made by the specialist at the offsite
appointment. The UMT could also deny treatment, imaging, or testing requests
in the referrals also.

29. I sent an e-mail to my Court appointed counsel regarding this have
not received any response.and felt it necessary to resolve this issue.

30. I do not trust Defendant Worley's participation in my treatment. Worly
has proffered false information in my medical record and in her Declaration
concerning the secverity of my conditions, proper treatment protocols and
information I relayed- to her at past OPC appointments.

031.1 feel that Defendant Worley may enter false allegations against me

regarding any interactions at any in-person appointments with her in regard to my

MOTION FOR ORDER TO CEASE AND DESIST AND DECLARATION IN SUPPORT - 5
Case 1:20-cv-00427-BLW Document 51 Filed 01/21/21 Page 6 of 8

statements and behavior.

32. Any allegations of impropriety, whether true or false, would result
in me being reprimanded or punished by the Idaho Department of Corrections
and could result in me being denied parole and forced to spend the rest of
my life in prison.

33. I have no faith that further voluntary requests or complaints, by
myself, in light of their consistent behavior will result in Corizon Defendants
stopping appointing Worley to oversee my healthcare.

34. From my prior experiences with Worley she is confrontive and abrasive
and easily inflammed in her interactions with me.

35. Upon information and belief, from my conversations with other inmates
and inmate litigants, Worley is confrontive, volatile and prone entering
false data and accusations against patients.

36. Worley has already proffered untruthful statements in her Declaration
as to the stage and severity of my chronic kidney failure (as noted by the
Court), and regarding my back pain and injury and activities of daily living.

37. I believe that Worley will try to sabotage my treatment in this
case and in any other medical treatments I may need for anything else.

38. I am not comfortable with, and do not want, any interactions with,
or any treatment decisions made by Worley in any areas of my life or care.

39, I believe Corizon employees, including Ms. Schnell, and Defendant
Worley know it is a conflict of interest, impractical, illogical and immoral
to include Defendant Worley in any treatment protocols, or treatment decisions
regarding Me...

40. I believ Corizon employees are very capable to trying to sabotage

my treatment

MOTION FOR ORDER TO CEASE AND DESIST AND DECLARATION IN SUPPORT - 6
Case 1:20-cv-00427-BLW Document 51 Filed 01/21/21 Page 7 of 8

protocol, this case, and my life in general and would have no moral quandry
in doing so.

41. Retaliation by Corizon, LLC staff is an ongoing, purvasive issue
on a daily basis against IDOC inmates witnessed by me on an ongoing basis,
as recently as yesterday.

42. Upon information and belief, no private medical provider in society
would ever schedual, never mind force, a plaintiff in a lawsuit against them,
to be treated: by or interact with them or defendants employed by them.

IIIT. CONCLUSION

For the reasons included herein, I humbly request this Honorable Court
Order that Defendant Selah Worley not be involved in any treatment of
me, for at least the remainder of this case. I don not consider this request
to be irrational or extravagant in light of Defendants' actions, the conflict
of interest it presents, and in the interest of justice and fair play.

I declare that I am Plaintiff in the above-listed matter, that I am
over the age of eighteen years and am competent to make this Declaration.

Pursuant to 28 USC 1746 I declare under penalty of perjury that the
contents of this Declaration are true and correct.

sit CB
DATED this Adgr day of January, 2020.

ge / “ 4,

Gerald Angelo Barcella

MOTION FOR ORDER TO CEASE AND DESIST AND DECLARATION IN SUPPORT - 7
Case 1:20-cv-00427-BLW Document 51 Filed 01/21/21 Page 8 of 8

CERTIFICATE OF SERVICE
I, Gerald Angelo Barcella, certify that on this 21> day of January,
2021 caused a true and correct copy of the attached document to be served
upon the below listed individuals by handing it to the ISCI paralegal for

electronic filing with the Court.

Robert A. Barry

Deputy Attorney General for Idaho
1299 N. Orchard St, Ste. 110
Boise, Idaho 83706

Kevin West

Dylan Eaton

Parsons, Behle, & Latimer
800 W. Main St., Ste. 1300
Boise, Idaho 83702

V3 Ba

Gerald Angelo Barcella
